March 02, 2007


Honorable Fred E. Davis
Davis & Davis, P.C.
9442 Capital of Texas Highway, Suite 950
Austin, TX 78759
Mr. Robert M. Roach Jr.
Cook & Roach, L.L.P.
1111 Bagby, Suite 2650
Houston, TX 77002-2543

RE:   Case Number:  03-0505
      Court of Appeals Number:  03-02-00524-CV
      Trial Court Number:  99-09099

Style:      CITIZENS INSURANCE COMPANY OF AMERICA, CITIZENS, INC., HAROLD
      RILEY, AND MARK OLIVER
      v.
      DR. FERNANDO HAKIM DACCACH, ON BEHALF OF HIMSELF AND ALL OTHERS
      SIMILARLY SITUATED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |